Exhibit (a)(1)(ii) LETTER OF TRANSMITTAL to Accompany Common Shares of Beneficial Interest of Claymore Dividend & Income Fund Tendered Pursuant to the Offer to Repurchase Dated December 1, 2009 THE OFFER TO REPURCHASE WILL EXPIRE AT 11:59 P.M., EASTERN TIME, ON JANUARY 4, 2010, UNLESS THE OFFER IS EXTENDED The Depositary for the Offer is: BNY Mellon Shareowner Services By First Class Mail: BNY Mellon Shareowner Services Attn: Corporate Actions Dept., 27th Floor P.O. Box 3301 South Hackensack, NJ 07606 By Registered, Certified orExpress Mail, Overnight Courier or by Hand: BNY Mellon Shareowner Services Attn: Corporate Actions Dept., 27th Floor 480 Washington Boulevard Jersey City, NJ 07310 DELIVERY OF THIS LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN THOSE SHOWN ABOVE DOES NOT CONSTITUTE A VALID DELIVERY. YOU MUST SIGN THIS LETTER OF TRANSMITTAL IN THE APPROPRIATE SPACE PROVIDED AND COMPLETE AN IRS FORM W-9 (OR, IN THE CASE OF A NON-U.S. PERSON, THE APPROPRIATE TYPE OF IRS FORM W-8). THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. DESCRIPTION OF COMMON SHARES TENDERED Name(s) and Address(es) of Registered Holder(s) (Please fill in, if blank, exactly as name(s) appear(s) on share certificate(s).) Common Shares Tendered(***) (Please attached additional list if necessary) Share Certificate Number(s)(*) Total Number of Common Shares Represented by Share Certificate(s)(*) Number of Common Shares Tendered(**) Total Common Shares Tender: * Need not be completed by shareholders who tender Common Shares by book-entry transfer. ** Unless otherwise indicated, it will be assumed that all Common Shares evidenced by any certificates delivered to the Depositary are being tendered. See Instruction 5. *** If the Common Shares being tendered are held by the Plan Agent pursuant to the Fund’s DividendReinvestment Plan, shareholders should so indicate on page 5. o I HAVE LOST MY CERTIFICATE(S) FOR COMMON SHARES AND REQUIRE ASSISTANCE WITH RESPECT TO REPLACING SUCH CERTIFICATE(S). SEE INSTRUCTION 3. THE METHOD OF DELIVERY OF THIS LETTER OF TRANSMITTAL, THE CERTIFICATES FOR COMMON SHARES AND ALL OTHER REQUIRED DOCUMENTS, INCLUDING DELIVERY THROUGH THE BOOK-ENTRY TRANSFER FACILITY, IS AT THE OPTION AND SOLE RISK OF THE PARTICIPATING SHAREHOLDER AND, EXCEPT AS OTHERWISE PROVIDED IN INSTRUCTION 2, THE DELIVERY WILL BE DEEMED MADE ONLY WHEN ACTUALLY RECEIVED BY THE DEPOSITARY. IF DELIVERY IS BY MAIL, REGISTERED MAIL WITH RETURN RECEIPT REQUESTED, PROPERLY INSURED, IS RECOMMENDED. THE SHAREHOLDER HAS THE RESPONSIBILITY TO CAUSE THE LETTER OF TRANSMITTAL, CERTIFICATES AND ANY OTHER DOCUMENTS TO BE TIMELY DELIVERED. TIMELY DELIVERY IS A CONDITION PRECEDENT TO ACCEPTANCE OF COMMON SHARES FOR REPURCHASE AND TO TRANSFER OF THE PORTFOLIO SECURITIES TO PARTICIPATING SHAREHOLDERS PURSUANT TO THE OFFER. This Letter of Transmittal is to be used: (a) if certificates for Common Shares (as defined below) are to be forwarded herewith; (b) if uncertificated Common Shares held by the Fund’s Plan Agent (as defined below) pursuant to the Fund’s Dividend Reinvestment Plan are to be tendered; or (c) if tenders are to be made by book-entry transfer with The Depository Trust Company (“DTC” or the “Book-Entry Transfer Facility”) pursuant to the procedure set forth in Section 4, “Procedures for Tendering Common Shares for Repurchase,” of the Fund’s Offer to Repurchase, dated December 1, 2009 (the “Offer to Repurchase”). Shareholders whose certificates are not immediately available or who cannot deliver certificates for Common Shares (other than uncertified Common Shares held by the Plan Agent pursuant to the Fund’s Dividend Reinvestment Plan) or confirmation of the book-entry transfer of their Common Shares made with the Book-Entry Transfer Facility and all other documents required hereby to the Depositary prior to the Expiration Date (as defined below) may nevertheless tender their Common Shares according to the guaranteed delivery procedures set forth in Section 4, “Procedures for Tendering Common Shares for Repurchase,” of the Offer to Repurchase. See Instruction 2. DELIVERY OF DOCUMENTS TO THE BOOK-ENTRY TRANSFER FACILITY DOES NOT CONSTITUTE DELIVERY TO THE DEPOSITARY. o CHECK HERE IF TENDERED COMMON SHARES ARE BEING DELIVERED BY BOOK-ENTRY TRANSFER MADE WITH THE BOOK-ENTRY TRANSFER FACILITY AND COMPLETE THE FOLLOWING: Name of Tendering Institution: Account Number: Transaction Code Number: If the tendered Common Shares are being tendered by a nominee holder on behalf of its customers, please state the number of customer accounts for whose benefit the tender is made: o CHECK HERE IF CERTIFICATES FOR TENDERED COMMON SHARES ARE BEING DELIVERED PURSUANT TO A NOTICE OF GUARANTEED DELIVERY PREVIOUSLY SENT TO THE DEPOSITARY AND COMPLETE THE FOLLOWING: Name(s) of Registered Owner(s) Date of Execution of Notice of Guaranteed Delivery: Name of Institution That Guaranteed Delivery: Account Number (If delivered by book-entry transfer): 2 NOTE:SIGNATURES MUST BE PROVIDED BELOW PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY Ladies and Gentlemen: The undersigned hereby tenders to Claymore Dividend & Income Fund, a non-diversified, closed-end management investment company, organized as a Delaware statutory trust (the “Fund”), shares of the Fund’s common share, par value $0.01per share (the “Common Shares”) described below, in exchange for a pro rata portion of the securities (other than (i) securities that are not traded on a public securities market or for which quoted bid and asked prices are not available, (ii) securities that, if distributed, would be required to be registered under the Securities Act of 1933, as amended (the “1933 Act”), (iii) securities issued by entities in countries that restrict or prohibit the holdings of securities by non-residents other than through qualified investment vehicles, or whose distribution would otherwise be contrary to applicable local rules and regulations, and (iv) securities that involve the assumption of contractual obligations, require special trading facilities, or can be traded only with the counterparty to the transaction) held in the Fund’s investment portfolio (the “Portfolio Securities”), subject to adjustment for fractional shares of Portfolio Securities and odd lots of Portfolio Securities below minimum trading thresholds, at a price equal to 99.5% of the net asset value (“NAV”) per Common Share (the “Repurchase Price”) determined as of the close of the regular trading session of the New York Stock Exchange (the “NYSE”), the principal market on which the Common Shares are traded, on the business day immediately following the day the Expiration Date (the “Repurchase Pricing Date”), upon the terms and subject to the conditions set forth in the Offer to Repurchase, receipt of which is hereby acknowledged, and in this Letter of Transmittal (which, together with the Offer to Repurchase and any amendments or supplements thereto, collectively constitute the “Offer”). The “Expiration Date” of the Offer is 11:59 p.m., Eastern time, on January 4, 2010, unless the Fund, in its sole discretion, extends the period the Offer is open, in which case “Expiration Date” will be the time and date on which the Offer, as so extended by the Fund, expires. Subject to, and effective upon, acceptance for payment of the Common Shares tendered herewith in accordance with the terms and subject to the conditions of the Offer, the undersigned hereby sells, assigns and transfers to, or upon the order of, the Fund all right, title and interest in and to all the Common Shares that are being tendered hereby and that are being accepted for repurchase pursuant to the Offer (and any and all dividends, distributions, other Common Shares or other securities or rights issued or issuable in respect of such Common Shares on or after the Expiration Date) and irrevocably constitutes and appoints the Depositary the true and lawful agent and attorney-in-fact of the undersigned with respect to such Common Shares and any such dividends, distributions, other Common Shares or securities or rights), with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest) to: (a) deliver certificates for such Common Shares (and any such other dividends, distributions, other Common Shares or securities or rights issued or issuable with respect to such Common Shares on or after the Expiration Date) or transfer ownership of such Common Shares (and any such other dividends, distributions, other Common Shares or securities or rights issued or issuable with respect to such Common Shares on or after the Expiration Date), together, in either such case, with all accompanying evidences of transfer and authenticity to or upon the order of the Fund, upon receipt by the Depositary, as the undersigned’s agent, of the Repurchase Price; (b) present such Common Shares (and any such other dividends, distributions, other Common Shares or securities or rights issued or issuable with respect to such Common Shares on or after the Expiration Date) for transfer on the books of the Fund; and (c) receive all benefits and otherwise exercise all rights of beneficial ownership of such Common Shares (and any such other dividends, distributions, other Common Shares or securities or rights issued or issuable with respect to such Common Shares on or after the Expiration Date), all in accordance with the terms of the Offer. The undersigned hereby represents and warrants that: (a) the undersigned has full power and authority to tender, sell, assign and transfer the tendered Common Shares (and any and all dividends, distributions, other Common Shares or other securities or rights issued or issuable in respect of such Common Shares on or after the Expiration Date); (b) when and to the extent the Fund accepts the Common Shares for repurchase, the Fund will acquire good, marketable and unencumbered title thereto, free and clear of all liens, restrictions, charges, proxies, encumbrances or other obligations relating to their sale or transfer, and not subject to any adverse claim; (c) the undersigned is not an “affiliated person,” as defined in the Investment Company Act of 1940, as amended (the “1940 Act”), of the Fund, and is not prohibited by the 1940 Act from tendering Common Shares to the Fund; (d) on 3 request, the undersigned will execute and deliver any additional documents deemed by the Depositary or the Fund to be necessary or desirable to complete the sale, assignment and transfer of the tendered Common Shares (and any and all dividends, distributions, other Common Shares or securities or rights issued or issuable in respect of such Common Shares on or after the Expiration Date); and (d) the undersigned has read and agreed to all of the terms of the Offer. The undersigned further represents, warrants and agrees that: (a) the undersigned has established an account eligible to receive Portfolio Securities, (b) will provide account information at the time the Common Shares are presented for repurchase and(c) will complete the Authorization Instructions Regarding the Repurchase Offer. The undersigned understands that the Fund is not responsible for any errors or deficiencies in a submission and has no responsibility to notify shareholders of any deficiencies or errors in a submission. All authority conferred or agreed to be conferred in this Letter of Transmittal shall be binding upon the successors, assigns, heirs, executors, administrators and legal representatives of the undersigned and shall not be affected by, and shall survive, the death or incapacity of the undersigned. Common Shares tendered pursuant to the Offer may be withdrawn at any time prior to the Expiration Date in accordance with Section 5, “Withdrawal Rights,” of the Offer to Repurchase. After the Expiration Date, tenders made pursuant to the Offer will be irrevocable except as provided in the Offer to Repurchase. The undersigned understands that the valid tender of Common Shares pursuant to any one of the procedures described in Section 4, “Procedures for Tendering Common Shares for Repurchase,” of the Offer to Repurchase and in the Instructions hereto will, upon acceptance by the Fund for payment, constitute a binding agreement between the undersigned and the Fund upon the terms and subject to the conditions of the Offer. The undersigned recognizes that under the circumstances set forth in the Offer the Fund may not be required to repurchase any of the Common Shares tendered hereby or may accept for repurchase fewer than all of the Common Shares tendered hereby. Unless otherwise indicated herein under “Special Payment Instructions,” the undersigned requests: (a) the return of any certificates for Common Shares not tendered or accepted for payment (and accompanying documents, as appropriate) in the name(s) of the registered holder(s) appearing under “Description of Common Shares Tendered”; (b) unless otherwise indicated under “Special Delivery Instructions,” the return of any certificates for Common Shares not tendered or accepted for payment (and accompanying documents, as appropriate) to the address(es) of the registered holder(s) appearing under “Description of Common Shares Tendered”; and (c) in the event that either the Special Delivery Instructions or the Special Payment Instructions are completed, the return of such certificates to the person or persons so indicated. The undersigned recognizes that the Fund has no obligation pursuant to the Special Payment Instructions to transfer any Common Shares from the name of the registered holder thereof if the Fund does not accept for payment any of the Common Shares so tendered. The undersigned further recognizes that the Special Payment Instructions and the Special Delivery Instructions are not applicable to Common Shares tendered by book-entry transfer, nor to uncertificated Common Shares held by the Plan Agent pursuant to the Fund’s Dividend Reinvestment Plan, which may be tendered hereby. 4 DIVIDEND REINVESTMENT PLAN The undersigned tenders all uncertificated Common Shares that may be held in the name of the undersigned by the agent (the “Plan Agent”) pursuant to the Fund’s Dividend Reinvestment Plan. o YES o NO Note: If you do not check either of the boxes above, uncertificated Common Shares, if any, held in the name of the undersigned by the Plan Agent pursuant to the Fund’s Dividend Reinvestment Plan will NOT be tendered. ODD LOTS (SEE INSTRUCTION 13) This section is to be completed ONLY if Common Shares are being tendered by or on behalf of a person owning beneficially or of record an aggregate of not more than 99 Common Shares. The undersigned either (check only one box): o Is the beneficial or record owner of an aggregate of not more than 99 Common Shares, all of which are being tendered; or o Is a broker, dealer, commercial bank, trust company or other nominee that: (a) is tendering for the beneficial owner(s) thereof Common Shares with respect to which it is the record holder; and (b) believes, based upon representations made to it by such beneficial owner(s), that each such person is the beneficial owner of an aggregate of not more than 99 Common Shares, and is tendering all of such Common Shares; and, in either case, hereby represents that the above indicated information is true and correct as to the undersigned. SPECIAL PAYMENT INSTRUCTIONS (SEE INSTRUCTIONS 1, 6, 7 AND 9) To be completed ONLY if certificates for Common Shares not tendered or not repurchased are to be issued in the name of and sent to someone other than the undersigned. Issue Certificate to: Name: (Please Print) Address: (City, State, Zip Code) Complete Payer Form W-9 or appropriate type of Form W-8 (Taxpayer Identification (Social Security) Number) 5 SPECIAL DELIVERY INSTRUCTIONS (SEE INSTRUCTIONS 1, 6, 7 AND 9) To be completed ONLY if certificates for Common Shares not tendered or not repurchased are to be issued in the name of the undersigned, but sent to someone other than the undersigned or to the undersigned at an address other than that shown above. Mail Certificate to: Name: (Please Print) Address: (City, State, Zip Code) AUTHORIZATION INSTRUCTIONS REGARDING THE REPURCHASE OFFER BY CLAYMORE DIVIDEND & INCOME FUND As a condition to participation in the Offer, participating shareholders (or the holders of legal title to the Common Shares if legal and beneficial ownership are held by different persons) are required to establish a brokerage account capable of receiving and holding the Portfolio Securities through DTC, (the “Shareholder Account”) or to have such account already existing, information concerning which is provided below as regards the Record Holder’s Common Shares.All requested information should be completed in full. Name of Record Holder or DTC Participant (if shares held in “street name”) (“Record Holder”): (Please Print) DTC Participant No.: Agent Identification No.: Account No.: Account Contact Name: Telephone No. of Account Contact: Telephone No. of Record Holder: E-mail address (if available) of Account Contact: E-mail address (if available) of Record Holder: 6 I hereby certify that the information above is correct and accurate and that I am the registered and authorized holder and signatory under such Shareholder Accounts. I represent that none of the Fund, Claymore Advisors, LLC, the Fund’s investment adviser (the “Adviser”), Manning & Napier Advisors, Inc., the Fund’s sub-adviser (the “Sub-Adviser), BNY Mellon Shareowner Services, as information agent (the “Information Agent”) or BNY Mellon Shareowner Services, as depositary (the “Depositary”), or any of their agents or representatives (collectively, the “Parties”), assumes any responsibility and/or liability for any errors or deficiencies regarding the Shareholder Account. In the event that the Nominee for my Shareholder Account does not accept for deposit into my Shareholder Account any Portfolio Securities and cash for any reason whatsoever, none of the Parties will be held responsible. I hereby: (1) authorize the Nominee for my Shareholder Account to provide any required information requested by the Fund, or any of its agents or representatives, that would allow it to validate the Shareholder Accounts information and, if necessary, cause the Nominee for my Shareholder Account to provide the above-mentioned information; (2) instruct the Nominee for my Shareholder Account to accept for deposit ON A “RECEIVE FREE” BASIS any Portfolio Securities and cash distributed in response to my participation in the Offer; (3) acknowledge that The Portfolio Securities will be transferred through the book-entry system maintained by DTC; (4) acknowledge that DTC will be the party that will confirm to me the transfer of my pro rata portion of Portfolio Securities and cash into my Shareholder Account. I hereby irrevocably release the Parties from any liability in connection with any communications between any of them and the Nominee for my Shareholder Account. Record Holder Name: Signature: Date: 7 SIGN HERE (IMPORTANT: COMPLETE AND SIGN A FORM W-9 OR FORM W-8) (Signature(s) of Shareholder(s)) Dated: (Must be signed by the registered holder(s) exactly as name(s) appear(s) on certificate(s) for the Common Shares or on a security position listing or by person(s) authorized to become registered holder(s) by certificate(s) and documents transmitted herewith. If signature is by attorney-in-fact, executor, administrator, trustee, guardian, agent, officer of a corporation or another person acting in a fiduciary or representative capacity, please provide the following information. See Instruction 6.) Name(s): (Please Print) Capacity (Full Title): Address: City State Zip Code Area Code and Telephone Number: Employer Identification or Social Security Number: GUARANTEE OF SIGNATURE(S) (SEE INSTRUCTIONS 1 AND 6) Authorized Signature(s): Name: (Please Print) Name of Firm: Address: City State Zip Code Date: 8 INSTRUCTIONS Forming Part of the Terms and Conditions of the Offer 1. Signature Guarantees.All signatures on this Letter of Transmittal must be guaranteed by an Eligible Institution.An “Eligible Institution” is a firm which is a broker, dealer, commercial bank, credit union, savings association or other entity and which is a member in good standing of a stock transfer association’s approved medallion program (such as STAMP, SEMP or MSP).See Instruction 6. 2.Delivery of Letter of Transmittal and Certificates; Guaranteed Delivery Procedures.This Letter of Transmittal is to be used only: (a) if certificates are to be forwarded herewith; (b) if uncertificated Common Shares held by the Transfer Agent pursuant to the Fund’s Dividend Reinvestment Plan are to be tendered; or (c) if tenders are to be made pursuant to the procedures for delivery by book-entry transfer set forth in Section 4, “Procedures for Tendering Common Shares for Repurchase,” of the Offer to Repurchase. Certificates for all physically tendered Common Shares, or confirmation of a book-entry transfer made with the Book-Entry Transfer Facility of Common Shares tendered by book-entry transfer, together, in each case, with a properly completed and duly executed Letter of Transmittal with any required signature guarantees, and all other documents required by this Letter of Transmittal, should be mailed or delivered to the Depositary at the appropriate address set forth herein and must be received by the Depositary prior to the Expiration Date. Shareholders whose certificates are not immediately available or who cannot deliver Common Shares and all other required documents to the Depositary prior to the Expiration Date, or whose Common Shares cannot be delivered on a timely basis pursuant to the procedures for book-entry transfer prior to the Expiration Date, may tender their Common Shares by or through any Eligible Institution by properly completing and duly executing and delivering a Notice of Guaranteed Delivery, which must be received by the Depositary prior to the Expiration Date, and by otherwise complying with the guaranteed delivery procedures set forth in Section 4, “Procedures for Tendering Common Shares for Repurchase,” of the Offer to Repurchase. Pursuant to such procedures, the certificates for all physically tendered Common Shares, or confirmation of book-entry transfer, as the case may be, as well as a properly completed and duly executed Letter of Transmittal, and all other documents required by this Letter of Transmittal, must be received by the Depositary prior to 5:00 p.m., Eastern time, on the third NYSE trading day after the date of receipt by the Depositary of the Notice of Guaranteed Delivery, all as provided in Section 4, “Procedures for Tendering Common Shares for Repurchase,” of the Offer to Repurchase. THE METHOD OF DELIVERY OF THIS LETTER OF TRANSMITTAL, THE CERTIFICATES OF COMMON SHARES AND ALL OTHER REQUIRED DOCUMENTS, INCLUDING DELIVERY THROUGH THE BOOK-ENTRY TRANSFER FACILITY, IS AT THE OPTION AND RISK OF THE PARTICIPATING SHAREHOLDER, AND EXCEPT AS OTHERWISE PROVIDED HEREIN, THE DELIVERY WILL BE DEEMED MADE ONLY WHEN ACTUALLY RECEIVED BY THE DEPOSITARY. IF DELIVERY IS BY MAIL, REGISTERED MAIL WITH RETURN RECEIPT REQUESTED, PROPERLY INSURED, IS RECOMMENDED. Shareholders have the responsibility to cause: (a) tender of their Common Shares for repurchase (in proper certificated or uncertificated form); (b) the timely delivery of a properly completed Letter of Transmittal (or a copy or facsimile thereof) (including original signature(s) and the original of any required signature guarantee(s)); and (c) the timely delivery of all other documents required by the Letter of Transmittal. Timely delivery is a condition precedent to acceptance of Common Shares for repurchase and to payment of the Portfolio Securities pursuant to the Offer. No alternative, conditional or contingent tenders will be accepted. All participating shareholders, by execution of this Letter of Transmittal, waive any right to receive any notice of the acceptance for repurchase of Common Shares. 3.Lost Certificates.
